ICJ_083_TerritorialDispute_LBY_TCD_1994-02-03_JUD_01_ME_02_FR.txt. 44

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]

La présente affaire rappelle un ordre mondial aujourd’hui révolu. En
traits éloquents, elle éclaire une époque où le développement du droit
international tendait à l’édification d’un système juridique étayant la pro-
jection au niveau mondial de la puissance d'une seule région, où, à des
égards importants, ce droit était à la fois façonné et administré par des
membres influents d’une communauté fermée, où celle-ci, la soi-disant
communauté internationale, ressemblait peu au monde d’alors, et moins
encore au monde actuel. C’est cette époque qu’évoque le dossier de la
Cour. Il n'est pas facile de retrouver les différents points de vue qui exis-
taient alors. Les deux Parties ont néanmoins admis, à juste titre, qu’il ne
s'agissait pas de juger les mœurs juridiques de ce temps-là. Ainsi, peut-
être est-ce le droit de l’époque qui resterait déterminant s’il était néces-
saire d'examiner un certain nombre de problèmes hérités du passé.

En l'occurrence, cela n’est pas nécessaire. En effet, si intéressants et
importants que soient ces problèmes, ils se trouvent écartés par la réponse
que la Cour a donnée à la question reconnue par les deux Parties comme
liminaire: celle de savoir si la frontière revendiquée par le Tchad trouve
un fondement dans le traité franco-libyen de 1955. La réponse de la Cour
est à mon sens inéluctable. Elle résulte de l'application des principes ordi-
naires d'interprétation au libellé de l’article 3 du traité, tel qu’énoncé au
paragraphe 39 de l'arrêt. La première partie de l’article, jusqu'aux mots
«d'autre part», implique nécessairement la reconnaissance par les Parties
(le Tchad par l'intermédiaire de la France) de l'existence de frontières
séparant tout le territoire de la Libye de tous les territoires français men-
tionnés, notamment une frontière séparant le territoire du Tchad. Quant
à savoir où passent ces frontières, l’article renvoie le lecteur aux instru-
ments internationaux énumérés à l’annexe I du traité. En l’absence de rai-
sons impératives d'effet contraire, ces instruments doivent donc être
interprétés de telle manière qu'ils fournissent une définition exhaustive
des frontières, y compris une frontière séparant le territoire de la Libye
du territoire du Tchad, conformément à la reconnaissance implicite par
les Parties, mentionnée plus haut, du fait que des frontières existent en ce
qui concerne tous ces territoires.

Une difficulté se pose néanmoins en ce qui concerne le principe de la
stabilité des frontières, auquel l'arrêt se réfère: ce principe s’applique-t-il
à la question de savoir si le traité de 1955 peut être considéré comme un
traité établissant une frontière entre la Libye et le Tchad? Ce principe
(quel que soit le nom qu’on lui donne) est d’application générale dans le
domaine de la délimitation des frontières. Son utilité est évidente pour
l'examen de la question, abordée au paragraphe 72 de l’arrêt, de la per-

42
DIFFÉREND TERRITORIAL (OP. IND. SHAHABUDDEEN) 45

manence d'une frontière établie par traité. Mais peut-il, et si oui dans
quelle mesure, contribuer à la solution d’un problème d'interprétation
sur le point de savoir si un traité peut être considéré comme un traité éta-
blissant une frontière donnée, et plus spécialement une frontière d’une
longueur substantielle comme dans la présente espèce ? Comme la Cour le
relève au paragraphe 46 de son arrêt, l’utilisation du mot «frontières» au
pluriel à l’article 3 du traité de 1955

«s'explique par le fait que les divers territoires limitrophes de la
Libye dont la France assumait à l'époque les relations internatio-
nales avaient des statuts juridiques différents et que leurs frontières
respectives avaient été délimitées par des accords distincts».

Je pense comme la Cour que cette disposition du traité de 1955 doit néan-
moins être interprétée comme «ayant pour but de régler toutes les ques-
tions de frontières et pas seulement certaines d’entre elles». La seule
petite question qui me vient à l'esprit est de savoir si le principe de la
stabilité des frontières contribue à établir cette interprétation (voir para-
graphes 47 et 48 de l'arrêt).

En l'espèce, le rôle de ce principe doit être examiné dans le cadre de
l'arrêt de la Cour, lequel se fonde sur le traité de 1955, et non sur des
effectivités ni sur quelque autre motif. La Libye admet que le traité
de 1955 est un traité frontalier quant à certaines parties de son territoire,
mais non pour sa totalité; elle nie en particulier que le traité ait visé à
établir une frontière entre son territoire et celui du Tchad. Telle est donc
brièvement la question dont est saisie la Cour: le traité de 1955 a-t-il,
d’une façon ou d’une autre, établi une telle frontière? Il ne pouvait le
faire que s’il visait à régler de façon exhaustive la frontière entre la Libye
et la totalité des territoires français adjacents, qui à l’époque compre-
naient bien sûr celui du Tchad. La vraie question que pose l’invocation du
principe de la stabilité des frontières à l'appui de cette position est donc de
savoir si de ce principe découle une présomption selon laquelle un traité
frontalier vise à régler de manière exhaustive la totalité des frontières
entre les parties contractantes (voir CR 93/32, p. 18-20 et 31, M. Cot,
pour le Tchad, et CR 93/27, p. 29, sir Ian Sinclair, Q.C., pour la Libye).

Le principe de la stabilité des frontières, tel qu’il s'applique à une fron-
tière fixée conventionnellement, s'articule sur l'existence d’un accord aux
fins de délimitation d’une frontière; il n'intervient qu'après que cette exis-
tence a été établie et il vise à donner l'effet voulu à l'accord. Il n’a pas
pour effet de faire naître un accord frontalier là où il n’y en a pas. La
Libye affirme que le traité de 1955 n'était pas un traité frontalier s’agis-
sant de son territoire et de celui du Tchad et qu’en fait elle n’a conclu
aucun accord frontalier relatif au territoire du Tchad. Tenter de répondre
à la question ainsi posée en arguant que les parties à un accord frontalier
sont présumées avoir voulu établir une frontière définie, complète et inin-
terrompue est une pétition de principe. Les parties à quel accord fronta-
lier? Le problème est précisément de savoir s’il y a jamais eu un tel
accord.

43
DIFFEREND TERRITORIAL (OP. IND. SHAHABUDDEEN) 46

Dans laffaire relative à la Souveraineté sur certaines parcelles fronta-
lières, la Cour a d’abord relevé l’existence de la convention du 8 août 1843
et, notamment, le préambule de celle-ci qui relatait l'intention commune
des deux Etats de «régler et arrêter tout ce qui a rapport à la délimita-
tion» entre eux (C.1J. Recueil 1959, p. 221). C’est au vu de l'existence de
cet accord qui visait à une délimitation exhaustive de la frontière entre les
deux royaumes que la Cour a abordé la question de savoir si la commis-
sion mixte de délimitation établie par la convention pouvait légitimement
laisser en suspens la détermination de l'appartenance à l’une ou l’autre
partie de certaines parcelles. Une réponse par l’affirmative a été exclue,
car elle aurait laissé non délimitée une partie du territoire qui devait être
délimitée aux termes de la convention. Dans le cas présent, la situation
est différente: la Libye nie qu'il existe un quelconque accord de délimi-
tation entre son territoire et celui du Tchad, et à plus forte raison un
accord de démarcation.

Au paragraphe 47, l'arrêt cite le passage suivant de l'avis consultatif
rendu par la Cour permanente de Justice internationale dans l’affaire de
l'interprétation de l'article 3, paragraphe 2, du traité de Lausanne:

«il est naturel que tout article destiné à fixer une frontière soit, si
possible, interprété de telle sorte que, par son application intégrale,
une frontière précise, complète et définitive soit obtenue.» (C.P.J.I.
série B n° 12, p. 20; les italiques sont de moi.)

La seconde partie de cette affirmation, ayant trait à ce qu’« une frontière
précise, complète et définitive soit obtenue» s'appuie sur les mots
employés dans la première partie, à savoir «tout article destiné à fixer une
frontière», elle concerne l'application des dispositions d’un article destiné
à fixer une frontière. Ce n'est que si l’on établit d’abord que l’article est
«destiné à fixer une frontière» que le principe de la stabilité des fron-
tières, visé dans la seconde partie, intervient. La question est donc de sa-
voir si l’article 3 du traité de 1955 était un «article destiné à fixer une fron-
tiére» entre la Libye et le Tchad; le second membre de phrase concernant
le principe de la stabilité des frontiéres ne permet pas de répondre 4 cette
question préliminaire. Au contraire, le principe ne pourra jouer qu’apres
que cette question aura reçu une réponse, et une réponse affirmative.

Invoquer le principe de la stabilité des frontières, alors qu'il s’agit de
savoir si le traité de 1955 était destiné a établir une frontière entre la
Libye et le Tchad, revient en fait à lui faire dire que tout traité frontalier
doit être interprété comme visant à délimiter l'intégralité des territoires
contigus des parties. Or, ce n'est pas le sens de l’avis consultatif rendu
dans l'affaire du Traité de Lausanne. Dans cette affaire, le paragraphe 2
de l'articie 3 du traité était ainsi libellé:

«De la mer Méditerranée à la frontière de Perse, la frontière de la
Turquie est fixée comme il suit:

1° Avec la Syrie:

44
DIFFÉREND TERRITORIAL (OP. IND. SHAHABUDDEEN) 47

La frontière définie dans l'article 8 de l’accord franco-turc du
20 octobre 1921.

2° Avec l'Irak:

La frontière entre la Turquie et l'Irak sera déterminée à l’amiable
entre la Turquie et la Grande-Bretagne dans un délai de neuf mois.

A défaut d'accord entre les deux gouvernements dans le délai
prévu, le litige sera porté devant le Conseil de la Société des Nations.

Les Gouvernements turc et britannique s'engagent réciproque-
ment à ce que, en attendant la décision à prendre au sujet de la fron-
tière, il ne sera procédé à aucun mouvement militaire ou autre,
de nature à apporter un changement quelconque dans l’état actuel
des territoires dont le sort définitif dépendra de cette décision.»
(CPL. série B n° 12, p. 18-19.)

La principale question sur laquelle l’avis de la Cour était sollicité était la
suivante:

«Quelle est la nature de la décision à prendre par le Conseil en
vertu de l’article 3, paragraphe 2, du traité de Lausanne (sentence
arbitrale, recommandation ou simple médiation)?» (Jbid., p. 6.)

En d’autres termes, à défaut d’une détermination de la frontière entre la
Turquie et l’Irak, opérée d'un commun accord entre la Turquie et la
Grande-Bretagne dans un délai de neuf mois, le Conseil de la Société des
Nations pouvait-il lui-même déterminer la frontière? Ou pouvait-il seu-
lement faire une recommandation ou agir par voie de médiation ?

La Cour a été d’avis que

«les Parties ont voulu, au moyen du recours au Conseil, assurer une
solution définitive et obligatoire du litige qui pourrait venir à les
séparer, c'est-à-dire la détermination définitive de la frontière» (ibid.
p. 19).

Le premier motif sur lequel la Cour a fondé son avis était que l’article 3
du traité, comme il l’énonce clairement, «a pour but de fixer la frontière
de la Turquie, de la mer Méditerranée à la Perse» (les italiques sont dans
l'original). Entre les deux points terminaux non contestés ainsi établis par
le traité lui-même, il fallait nécessairement que la frontière fût «ininter-
rompue [et] définitive». Or, elle ne pouvait être ni ininterrompue ni défi-
nitive si des intervalles dus à l’absence d’accord entre la Turquie et la
Grande-Bretagne sur son tracé ici ou là ne pouvaient être comblés par
une décision du Conseil. C’est dans ces conditions que la Cour a dit:

«Non seulement les termes employés (fiver, déterminer) ne s’ex-
pliquent que par une intention d'établir une situation définitive;
mais il résulte encore de la nature même d’une frontière et de toute
convention destinée à établir les frontières entre deux pays, qu'une

45
DIFFÉREND TERRITORIAL (OP. IND. SHAHABUDDEEN) 48

frontière doit être une délimitation précise dans toute son étendue.»
(CPL. série B n° 12, p. 20.)

Ces remarques visaient à définir la nature de la fonction qui incombait
au Conseil de la Société des Nations, et non à accréditer l’idée que tout
accord frontalier entre les Parties devait être présumé s’étendre à l’inté-
gralité de leurs territoires contigus. Le souci de la Cour n'était pas de
savoir quelle était la longueur totale de la frontière convenue. Il ne con-
cernait que le mécanisme destiné à garantir que, dans toute son étendue
incontestée, «de la mer Méditerranée à la frontière de Perse», la frontière
soit définitive et ininterrompue. C’est ce qui explique le dernier membre
de phrase «qu’une frontière doit être une délimitation précise dans toute
son étendue», c'est-à-dire sur toute l'étendue, quelle qu'elle soit, visée par
l'accord stipulant la fixation de la frontière. En d'autres termes, la ques-
tion ne portait pas sur l’étendue totale, mais sur des interruptions dans
une étendue totale incontestée. A l'inverse, la question qui se pose en I’es-
pèce concerne non des brèches dans une longueur totale, mais la longueur
totale elle-même: celle-ci comprenait-elle ou non la frontière particulière
et très longue entre la Libye et le Tchad?

Le raisonnement qui précède ne contredit pas non plus l'arrêt rendu
dans l'affaire de Jaworzina, que le Tchad cite également. Dans cette
affaire, trois parcelles de territoire faisaient l’objet d’un litige entre la
Pologne et la Tchécoslovaquie. Les procédures de règlement mettaient en
jeu une décision rendue le 27 septembre 1919 par le conseil suprême des
principales puissances alliées et associées, agissant en vertu de disposi-
tions conventionnelles l’habilitant à cet effet. Par sa décision, le conseil
suprême délimitait les trois territoires en vue d’un plébiscite qu'il était
prévu d’organiser pour régler le différend. Le plébiscite n'eut pas lieu et il
fallut recourir à d’autres procédures de règlement. La Pologne soutenait
que la délimitation perdait toute valeur dès lors que l’on avait renoncé
au plébiscite. Etablissant une distinction entre la délimitation comme
première étape de l'application des procédures de règlement et le reste
de ces procédures, la Cour permanente de Justice internationale a
déclaré

«que la décision du 27 septembre 1919 a fixé, une fois pour toutes, les
territoires contestés, et que les décisions successives, rendues en vue
du règlement du même différend, doivent être considérées comme se
rapportant aux territoires ainsi délimités» (C.P.J.I série B n° 8,
p. 23).

La Pologne ne niait pas que la décision du 27 septembre 1919 eût opéré
une délimitation; le problème qu'elle posait était de savoir si cette déli-
mitation était toujours en vigueur. Pour résoudre ce problème, la décision
de 1919 pouvait utilement être interprétée sur une base compatible avec le
principe de la stabilité des frontières. Dans la présente affaire, au con-
traire, la Libye ne soulève aucune question relative à la pérennité d’un
accord frontalier, s’il en existait un: la Libye dit qu'il n’y avait tout sim-

46
DIFFÉREND TERRITORIAL (OP. IND. SHAHABUDDEEN) 49

plement pas d’accord frontalier. La jurisprudence de Jaworzina n'est
d’aucun secours pour résoudre la question posée par la Libye, qui est de
savoir si le traité de 1955 constituait un accord frontalier relativement à
ses territoires méridionaux.

Plus pertinente est l'affaire du Monastère de Saint-Naoum, dans laquelle
la Cour permanente de Justice internationale a conclu que la décision de
Londres du 11 août 1913 avait fixé certains segments de la frontière alba-
naise, mais non la partie de la frontière dans la région de Saint-Naoum,
qui, a-t-elle dit, «était bien restée indécise...» (C.P.J.L. série B n° 9, p. 20).
Pour parvenir à cette conclusion, la Cour n’a pas tenté de s'appuyer sur
une pétition de principe pour aborder sa tâche d'interprétation en sup-
posant que le principe de la stabilité des frontières Pobligeait à considérer
que la décision du 11 août 1913 était destinée à fixer toutes les frontières
de l’Albanie. Si la Cour était partie d’une telle prémisse, sa conclusion
aurait bien pu être différente.

Cette interprétation de la jurisprudence ne contredit pas l'observation
de la Cour dans l’affaire du Temple de Préah Vihéar:

«D'une manière générale, lorsque deux pays définissent entre eux
une frontière, un de leurs principaux objectifs est d’arrêter une solu-
tion stable et définitive.» (C1.J. Recueil 1962, p. 34.)

Le principe de la stabilité des frontières s'applique «lorsque deux pays
définissent entre eux une frontière». La Libye déclare que la France et la
Libye n'ont conclu aucun accord définissant une frontière entre la Libye
et le Tchad. Ce n’est qu'après qu’il aura été prouvé que la Libye et la
France ont effectivement conclu un accord définissant une telle frontière
que le principe de la stabilité des frontières s’appliquera. I] s’appliquera
alors de manière à donner l'effet voulu à l'accord définissant la frontière,
et non pour prouver l'existence de Paccord. Dans l'affaire du Temple de
Préah Vihéar également, il s'agissait non pas de savoir quelle était la lon-
gueur totale de la frontiére, mais de son tracé dans un secteur particulier
de sa longueur totale convenue. L’observation de la Cour citée ci-dessus
ne revient pas a dire:

«D'une manière générale, lorsque deux pays définissent entre eux
une frontiére, un de leurs principaux objectifs est que cette frontiére
suive toute l'étendue de leurs territoires contigus. »

S'il existe des éléments qui prouvent qu'un traité était destiné à réaliser
une délimitation complète, on peut en tenir compte dans la mesure
admissible lors de l'application des règles normales d'interprétation des
traités ; il n'est pas pour autant nécessaire d’alourdir le processus d’inter-
prétation en présupposant que le principe de la stabilité des frontières
impose de considérer que le traité visait à une délimitation totale. On
peut aisément imaginer des cas dans lesquels les zones contigués sont si
vastes qu'il est à la fois pratique et raisonnable pour les parties de con-
venir d'une frontière pour un secteur donné uniquement. On introduirait
d'inutiles complications si l'on devait fonder l'interprétation d’un tel

47
DIFFEREND TERRITORIAL (OP. IND. SHAHABUDDEEN) 50

accord sur une présomption selon laquelle la frontière visait à être com-
pléte. Les autres précédents cités par le conseil du Tchad ne renversent
pas cette conclusion et je n’entends pas les examiner.

Le principe de la stabilité des frontiéres est des plus utiles. Mais lors-
que, comme en l'espèce, il est invoqué au sujet d’une frontière prétendu-
ment fixée par un traité, il convient de Pemployer pour l'interprétation et
l'application du traité s’il existe, et non pour prouver l'existence du traité.
Abstraction faite des problèmes concernant le tracé d’une frontière
convenue dans certains secteurs particuliers, ce principe peut incontesta-
blement aider à résoudre une question quant à l'emplacement précis des
points terminaux d'une frontière convenue; mais, lorsque les distances
sont à l'échelle de celles en cause dans la présente affaire, on ne peut pas
soutenir de manière plausible que le débat porte sur l'emplacement précis
d’un point terminal d’une frontière convenue. La question posée par la
Libye est de savoir s’il existe un quelconque accord établissant une fron-
tière entre son territoire et celui du Tchad. Le principe de la stabilité des
frontières ne saurait servir à prouver l'existence de l’accord contesté;
cette preuve doit être apportée par d’autres moyens.

En l'occurrence, il est clair qu’il existe un traité relatif aux frontières
entre la Libye et le Tchad, parce que, ainsi qu’on l’a dit plus haut, il res-
sort du texte du traité de 1955 que les parties à ce traité entendaient éta-
blir une délimitation complète entre la Libye et l’ensemble des territoires
français adjacents, y compris le territoire du Tchad. Il n’est ni pertinent ni
nécessaire d’invoquer le principe de la stabilité des frontières pour parve-
nir à cette conclusion; les principes normaux d'interprétation des traités
suffisent. Pour adapter au présent contexte la formule employée par
Charles De Visscher à propos des interprétations extensives ou restric-
tives, partir d’une présomption selon laquelle tout traité frontalier vise à
être territorialement exhaustif «c'est anticiper sur les résultats du travail
interprétatif...» (Charles De Visscher, Problèmes d'interprétation judiciaire
en droit international public, 1963, p. 87).

{Signé} Mohamed SHAHABUDDEEN.

48
